Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  September 24, 2014                                                                  Robert P. Young, Jr.,
                                                                                                  Chief Justice

                                                                                      Michael F. Cavanagh
  149567(62)(63)                                                                      Stephen J. Markman
                                                                                          Mary Beth Kelly
                                                                                           Brian K. Zahra
  CHABAD-LUBAVITCH OF MICHIGAN,                                                    Bridget M. McCormack
               Plaintiff-Appellee,                                                       David F. Viviano,
                                                                                                       Justices
                                                             SC: 149567
  v                                                          COA: 312037
                                                             Oakland CC: 2012-126333-CH
  DR. DOV SCHUCHMAN, KEN KOHN, DORENE
  SOBCZAK, NEIL CRAFT, ANDREA
  FEUEREISEN, DALE GOODMAN, LEAH RUBY,
  ELIMELECH SILBERBERG, SARA TUGMAN
  BAIS CHABAD TORAH, and CONREGATION
  BAIS CHABAD OF WEST BLOOMFIELD,
             Defendants-Appellants.
  __________________________________________/

         On order of the Chief Justice, the motion for temporary admission under MCR
  8.126(A) is GRANTED and the following out-of-state attorneys are admitted for the
  purpose of appearing on behalf of plaintiff-appellee in this case: Nathan Lewin and Ian
  S. Speir.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 24, 2014